11 So. 3d 1011 (2009)
Joseph WORRELL, Marcella M. Worrell, Ruth A. Rudder, Edwin L. Worrell, Navy Federal Credit Union, John Doe, and Jane Doe, Appellants,
v.
EMIGRANT MORTGAGE COMPANY, INC., a Florida not-for-profit corporation, Appellee.
No. 4D08-4747.
District Court of Appeal of Florida, Fourth District.
July 8, 2009.
Joseph L. Worrell, Palm Beach Gardens, pro se, for appellant.
Steven M. Davis of Becker & Poliakoff, P.A., Coral Gables, for appellee.

ORDER OF DISMISSAL
PER CURIAM.
This appeal is dismissed as untimely; this court does not have jurisdiction. We therefore do not have jurisdiction to enter a bankruptcy stay consistent with appellant's filing of bankruptcy.
Appeal dismissed.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.